          Case 1:19-cr-00211-NONE-SKO Document 56 Filed 06/10/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00211-NONE - SKO
12                                 Plaintiff,            STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING CHANGE OF
13                          v.                           PLEA; FINDINGS AND ORDER
14   FRANCISCO OCHOA-ANAYA,                              DATE: June 12, 2020
                                                         TIME: 10:00am
15                                Defendant.             COURT: Hon. Dale A. Drozd
16

17                                               BACKGROUND

18          The defendant was indicted in the above-entitled case on September 26, 2020 and charged with

19 Conspiracy to Distribute Controlled Substances (Methamphetamine) in violation of 21 U.S.C. §§ 846

20 and 841(a)( l ), (b)(l )(A), Possession of Methamphetamine With Intent to Distribute, in violation of 21
21 U.S.C. § 841(a)(l), (b)(l)(A), and Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in

22 violation of 18 U.S.C. § 924(c)(1). This matter has been continued to June 12, 2020 for change of plea.

23          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

24 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

25 District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot

26 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district
27 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

28 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

      STIPULATION REGARDING CHANGE OF PLEA HEARING        1
30
          Case 1:19-cr-00211-NONE-SKO Document 56 Filed 06/10/20 Page 2 of 5


 1 On March 29, 2020, the Judicial Conference of the United States made the findings required by the

 2 CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 4 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 5          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 6 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 7 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 8 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

 9 of the Judicial Conference and General Order 614 establish that sentencings cannot take safely take
10 place in person.

11           In order to authorize felony plea hearings by remote means, however, the CARES Act—as

12 implemented by General Order 614—also requires district courts in individual cases to “find, for

13 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

14 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

15 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

16 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

17 teleconference.

18          Mr. Ochoa-Anaya is willing to waive his physical presence and is able to appear for the

19 sentencing hearing by video from the Fresno County Jail, in accordance with this Court's General Order

20 614 (implementing the Corona virus Aid, Relief, and Economic Security (CARES) Act, H.R. 748,
21 authorizing video and teleconferencing for felony changes of plea and sentencing). Both government

22 counsel and defense counsel would also appear by video.

23          The parties believe that the above accommodation is appropriate in this case. By June 12, 2020,

24 the defendant will have been in custody at the Fresno County Jail for more than six months. Any further

25 delay will compromise his ability initiate rehabilitative efforts in the Bureau of Prisons and will require

26 him to languish in a facility that is a harsher environment that prison. Mr. Ochoa-Anaya wants to
27 proceed to change his plea through the use of video-conferencing.

28 ///

      STIPULATION REGARDING CHANGE OF PLEA HEARING       2
30
          Case 1:19-cr-00211-NONE-SKO Document 56 Filed 06/10/20 Page 3 of 5


 1          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

 2 General Order 614 have been satisfied in this case. They request that the Court enter an order making

 3 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

 4 further set forth below, the parties agree that:

 5          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

 6 the interest of justice, given the public health restrictions on physical contact and court closures existing

 7 in the Eastern District of California and the defendant’s custodial situation;

 8          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 9 by Videoconference.
10                                                STIPULATION

11          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

12 through defendant’s counsel of record, hereby stipulate as follows:

13          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

14 to exist in California on March 4, 2020.

15          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

16 National Emergency in response to the COVID-19 pandemic.

17          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

18 other public health authorities have suggested the public avoid social gatherings in groups of more than

19 10 people and practice physical distancing (within about six feet) between individuals to potentially

20 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,
21 and no vaccine currently exists.

22          4.      These social distancing guidelines – which are essential to combatting the virus – are

23 generally not compatible with holding in-person court hearings.

24          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

25 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

26 authorities within the Eastern District had taken measures to limit the size of gatherings and practice
27 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

28 commence before May 1, 2020.

      STIPULATION REGARDING CHANGE OF PLEA HEARING        3
30
           Case 1:19-cr-00211-NONE-SKO Document 56 Filed 06/10/20 Page 4 of 5


 1          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 2 in the Eastern District of California to the public. It further authorized assigned district court judges to

 3 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 4 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 5 pandemic.

 6          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 7 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 8 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 9 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the
10 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

11 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

12 district judges; two of those positions are currently vacant and without nominations). The report further

13 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

14 guidance regarding gatherings of individuals.

15          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

16 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

17          9.      Given these facts, it is essential that Judges in this District resolve as many matters as

18 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

19 hearings now, this District will be in a better position to work through the backlog of criminal and civil

20 matters once in-person hearings resume.
21          10.     The change of plea hearing in this case accordingly cannot be further delayed without

22 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

23 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

24 every Judge in this District, when normal operations resume.

25 ///

26 ///
27 ///

28 ///

       STIPULATION REGARDING CHANGE OF PLEA HEARING       4
30
          Case 1:19-cr-00211-NONE-SKO Document 56 Filed 06/10/20 Page 5 of 5


 1         11.    The defendant in this case consents to proceed with change of plea hearing by

 2 Videoconference.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: June 10, 2020                                   MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ Kathleen A. Servatius
 8                                                          KATHLEEN A. SERVATIUS
                                                            Assistant United States Attorney
 9
10
     Dated: June 10, 2020                                   /s/ Preciliano Martinez
11                                                          PRECILIANO MARTINEZ
12                                                          Counsel for Defendant
                                                            FRANCISCO OCHOA-
13                                                          ANAYA

14                                         FINDINGS AND ORDER

15         1.     The Court adopts the findings above.

16         2.     Further, the Court specifically finds that:

17                a)      The change of plea hearing in this case cannot be further delayed without serious

18         harm to the interest of justice; and

19                b)      The defendant has waived his physical presence at the hearing and consents to

20         remote hearing by Videoconference.

21         3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

22 of the CARES Act and General Order 614, the change of plea hearing in this case will be conducted by

23 Videoconference.

24 IT IS SO ORDERED.

25      Dated:    June 10, 2020
26                                                    UNITED STATES DISTRICT JUDGE

27

28

      STIPULATION REGARDING CHANGE OF PLEA HEARING      5
30
